Manser, J.
This is an appeal from decree in favor of petitioner under the Workmen’s Compensation Act. The petitioner was injured on June 4, 1936 and totally disabled until June 29, 1936 when he returned to work. Compensation was paid under an agreement approved by the Industrial Accident Commission, which provided that it was not a final settlement and would not prevent further claim. The accident was caused to the petitioner from being struck in the forehead by the point of a shovel and resulted in a lacerated wound and some brain concussion.
In the present proceeding, the petitioner claimed intermittent periods of disability from October 1936 to September 20, 1937, a total of approximately eighty days. During the period of disability for which compensation was awarded in the first instance, the petitioner suffered from headaches, dizziness and nausea. He complains of the same difficulties, together with disturbed vision during the subsequent periods. The symptoms were all subjective, and in defense it is argued that they were non-existent or were attributable to hysteria, and were not shown to be the result of the original •accident. There was a past history of good health of the petitioner for a period of eight years, and no evidence of malingering. The commissioner found that the disability existed and was the result of the accident, and therefore compensable. This was a finding of fact and there is no reason or authority for disturbing it. Kilpinen’s Case, 133 Me., 183, 175 A., 314, and cases there cited.

Appeal dismissed. Decree affirmed. Court below to fix employee’s expenses on appeal.